   Case 1:20-cv-00387-MN Document 3 Filed 04/29/20 Page 1 of 2 PageID #: 21




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

SHIVA STEIN,                                           )
                                                       )
               Plaintiff,                              )
                                                       )
       v.                                              )
                                                       )
                                                       )
 POPE RESOURCES, A DELAWARE                            )
 LIMITED PARTNERSHIP, WILLIAM R.                       ) Case No.: 1:20-cv-00387-MN
 BROWN, JOHN E. CONLIN, SANDY D.                       )
 MCDADE, MARIA M. POPE, and THOMAS                     )
 M. RINGO,                                             )
                                                       )
                                                       )
               Defendants.                             )

                   PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff, Shiva Stein

(“Plaintiff”), by counsel, hereby gives notice that she is dismissing all claims in the above-

captioned matter (the “Action”), with prejudice. Because this notice of dismissal is being filed

before service by defendants of either an answer or a motion for summary judgment, Plaintiff’s

dismissal of the Action is effective upon filing of this notice.



                                             Respectfully submitted,

                                             RIGRODSKY & LONG, P.A.

 Dated: April 29, 2020                       s/ Brian D. Long
                                             Brian D. Long (#4347)
                                             Gina M. Serra (#5387)
                                             300 Delaware Avenue, Suite 1220
                                             Wilmington, DE 19801
                                             Telephone: (302) 295-5310
                                             Facsimile: (302) 654-7530
                                             Email: bdl@rl-legal.com
                                             Email: gms@rl-legal.com
Case 1:20-cv-00387-MN Document 3 Filed 04/29/20 Page 2 of 2 PageID #: 22




                               OF COUNSEL:

                               WOLF HALDENSTEIN ADLER
                               FREEMAN & HERZ LLP

                               Gloria Kui Melwani
                               270 Madison Avenue
                               New York, NY 10016
                               Telephone: (212) 545-4600
                               Facsimile: (21) 686-0114
                               Email: melwani@whafh.com


                               Attorneys for Plaintiff
